Case 1:19-cv-00198-SPB-RAL Document 23 Filed 01/02/20 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT -
FOR THE WESTERN DISTRICT OF PENNSYLVANIA —

 

ANTHONY HAMMOND MURPHY,
Plaintiff,

VS. Case No.: 1:19-cv-00198

KENNY ROSS AUTOMOTIVE
GROUP a/k/a PRIME -
AUTOMOTIVE GROUP, INC.,

Defendant.

 

 

NOTICE OF VOLUNTARY DISMISSAL PURSUANT TO F.R.C.P. 41(a)(1)(A)

Pursuant-to F.R.C.P. 41(a)(1)(A) of the Federal Rules of Civil Procedure, the above
captioned action is voluntarily dismissed, with prejudice, against all Defendants.

Date: December 28, 2019

LAW|FIRST

/s/Lawrence H. Fisher
Lawrence H. Fisher

One Oxford Centre

301 Grant St., Suite 4300
Pittsburgh, Pennsylvania 15219
Tel: (724) 986-9785
lawfirst(@comcast.net

 

Attorney for Plaintiff Anthony Hammond
Murphy

It is so ordered. The Clerk of Court shall mark this case closed.

United States District Judge
